Citation Nr: 1145458	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to December 1972, with 796 days lost beginning October 1, 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for psychiatric disability, described as major depressive disorder.

In January 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence.  At this time, the Board again REMANDS the case to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has chronic psychiatric disability that began during his service.  He also contends that his psychiatric disability is secondary to, i.e., caused by, his service-connected low back disability.

The Board previously remanded the case for the development of additional evidence.  In July 2011, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  At this time, the Board again remands the case, for additional notice to the Veteran and additional evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The RO has issued the Veteran VCAA notice, but the notice letters have not informed the Veteran regarding what evidence is necessary to substantiate a claim that a disability is service-connected because it is secondary to a service-connected disability.  In order to provide more complete VCAA notice, on remand the RO should issue a corrective VCAA notice that addresses the requirements to substantiate a claim for service connection on a secondary basis.

An April 1970 service treatment record notes the Veteran was seen at the "N.P. clinic" but no further discussion was provided.  The Veteran's 1972 separation examination revealed no psychiatric abnormalities.  Post-service treatment records show current psychiatric disability.  The Veteran has not had a VA mental disorders examination that addressed whether current psychiatric disability was related to service or the service-connected low back disability.  Accordingly, remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, it does not appear that a supplemental statement of the case has been issued since December 2006, despite a large amount of evidence being submitted.  On remand, such evidence must be reviewed in the first instance.  38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice informing the Veteran what is necessary to substantiate his claim for service connection for a psychiatric disability on a secondary basis.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a psychiatric disorder since May 2011.  After securing any necessary release, the RO/AMC should request these records.  In addition, obtain current VA mental health treatment records dating since May 2011 from the VA Medical Center in Bedford.

3.  Schedule the Veteran for a VA mental disorders examination to address the nature of any current psychiatric disability and to obtain an opinion as to whether such disorder is possibly related to service or service-connected disability.  The examiner must review the Veteran's claims file.  After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for any current psychiatric disorder identified.  For each current psychiatric disorder (other than a personality disorder), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or is related to events occurring during service.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current psychiatric disorder is due to the service-connected low back disorder or whether the psychiatric disorder is permanently worsened beyond normal progression (aggravated) by the service-connected low back disorder.  If the examiner determines that the service-connected back disorder aggravates the psychiatric disorder, the examiner should attempt to quantify the degree of aggravation.  A medical rationale should be provided for all opinions expressed.

4.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


